USDC IN/ND case 3:20-cv-00617-RLM-MGG document 7 filed 08/19/20 page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

ALVIN CHRISTMAS,

                          Petitioner,

                   v.                     CAUSE NO.: 3:20-CV-617-RLM-MGG

WARDEN,

                          Respondent.

                              OPINION AND ORDER

      Alvin Christmas, a prisoner without a lawyer, filed a motion to reconsider

the dismissal of his habeas corpus petition. The motion is unsigned. Federal

Rule of Civil Procedure 11(a) requires that every filing be signed and rightfully

so. After all, the court must be assured that a filing is authored by the person

claimed in the document. Therefore, the court will STRIKE the motion (ECF 6)

pursuant to Rule 11(a).

      Even if the motion was signed, it would be denied. Mr. Christmas’s habeas

petition was dismissed because his suspended sanction was never imposed, so

the disciplinary hearing didn’t result in the lengthening of the duration of his

confinement. See Washington v. Smith, 564 F.3d 1350, 1351 (7th Cir. 2009) (“[A]

habeas corpus petition must attack the fact or duration of one’s sentence; if it

does not, it does not state a proper basis for relief under § 2254.”). The motion

for reconsideration doesn’t dispute that the suspended sanction was never

imposed. Rather, Mr. Christmas argues that he “still received punishment for

something that didn’t happen” because he “suffered also an added sanction of
USDC IN/ND case 3:20-cv-00617-RLM-MGG document 7 filed 08/19/20 page 2 of 2


1-year loss of contact visitation.” ECF 6 at 2. The loss of visitation does not

implicate the duration of confinement. See Zimmerman v. Davis, 90 Fed. Appx.

157, 159–60 (7th Cir. 2004) (“A restriction of visitation is unrelated to the length

of his custody, and the Supreme Court has held that habeas corpus relief is

unavailable if the challenge is unrelated to the fact or length of custody.”) (citing

Preiser v. Rodriguez, 411 U.S. 475, 489–90 (1973); Montgomery v. Anderson, 262

F.3d 641, 643–644 (7th Cir. 2001)). So even if the motion (ECF 6) wasn’t being

stricken, it would be DENIED.

      SO ORDERED on August 19, 2020

                                             s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         2
